Mr. Presiding Justice Waterman delivered the opinion op the Court. The foregoing statement is of matters concerning -which there is no dispute. The material question of fact about which the parties,do not agree is as to the terms upon which appellant -was authorized to find a purchaser for the property. Appellees testify, in substance, that the question of appellant’s commissions was discussed with him before he was authorized to offer the property for sale, and that he was told that if the party he had in mind would take the property and pay appellees’ equity therein in cash, they would pay two and one-half per cent commission. Appellant testifies that he was told that he might offer the property for sale for $450,000, and if he effected a sale that he should be paid two and one-half per cent commission. The court found, for the defendants, and upon this as upon all other disputed questions of fact, its finding is presumed to have been such as goes to sustain its general finding. In the consideration of this cause this court is confronted with the conclusion of the trial court that appellant did not fulfill the conditions under which he was to be entitled to commissions. Granting that he brought about a binding contract of sale, the would-be purchasers declined to and did not take or pay for the property. Appellees did all that they could to induce the executors' of the Cowles estate to carry out their contract of purchase. After all efforts of appellant and appelle.es to .induce the executors to take the property had failed, and the contract had been surrendered, appellees brought, under the burnt recoi’d act, a bill to establish their title, under which the Supreme Court of this State have affirmed the title of appellees. The written contract of sale was not personally signed by one of the executors, Coburn signing for each; Mr. Cowles, however, approved of what Mr. Coburn did. Upon the trial the will of Alfred Cowles was nor, offered in evidence, and it is insisted that it does not appear that the executors of the Cowles estate had, as such, any power to buy real estate or enter into the engagements set forth in the contract of sale. Agreeing, as we do, in the conclusion of the trial court that appellant failed to perform the condition upon which his right to a commission depended, it is unnecessary to discuss the other questions presented by "this record. The judgment of the Superior Court is affirmed.